DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paradie (US 6522288 B1) in view of Brundick (US 20110267221 A1). 

Regarding claim 1, Paradie discloses [Note: What Paradie fails to disclose is strike-through]
Device (FIG. 1, element 103; Col. 4 lines 1-4, “FIG. 1 is a plan view of an exemplary application of the present invention. In this exemplary application, four radar sensors 103 are positioned in a line in the front end of an automobile 101.”) for localization of a target in a scene (FIG. 1, elements 111, “objects” in a scene), said device comprising circuitry (Col. 4 lines 1-4, “FIG. 1 is a plan view of an exemplary application of the present invention. In this exemplary application, four radar sensors 103 are positioned in a line in the front end of an automobile 101.”) configured to:
- obtain radar signal measurements simultaneously acquired by two or more radar sensors arranged at different locations (Col. 4 lines 1-4, “FIG. 1 is a plan view of an exemplary application of the present invention. In this exemplary application, four radar sensors 103 are positioned in a line in the front end of an automobile 101.”), said two or more radar sensors having overlapping fields of view (Col. 4, line 59 - Col. 5 line 2, “FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively. The center of each range semicircle is the position of the sensor that generated the observation. In this simple example with one object in the field of view, and assuming no errors and further assuming that the object has one reflection point, all four range semicircles intersect at a single point 321.”), 
- derive range information of one or more potential targets from samples of radar signal measurements of said two or more radar sensors acquired at the same time or during the same time interval (Col. 4, lines 59-64, FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively.”), the range information of a single sample representing a ring segment of potential positions of a potential target (FIG. 3 depicts the ring segments of detected object at 302) at a particular range from the respective radar sensor in its field of view (Col. 4 lines 64 - Col. 4 line 3, “The center of each range semicircle is the position of the sensor that generated the observation. In this simple example with one object in the field of view, and assuming no errors and further assuming that the object has one reflection point, all four range semicircles intersect at a single point 321. That point is the location of the detected object 302 with respect to the sensor array.”), 
- determine intersection points of ring segments of the derived range information (FIG. 3, intersection points 302), 




Brundick discloses, 
- determine a region of the scene having one of the highest densities of intersection points (Paragraph 0030, “The first step 380 for target localization is the estimation of all of the possible target positions as defined by the intersections of the time-delay-of-arrival (TDOA) ellipses (for bistatic links) and circles (for monostatic links) at a given detection time interval. These TDOA crossing points are clustered at step 385 to identify regions of high density which represent likely target locations.”), 
- select a ring segment per sensor that goes through the selected region (Paragraph 0031, “The target localization process 300 generates possible target locations starting with the highest density crossing region at step 390, then removes the associated ellipses and circles from the solution and performs clustering on the residual crossing points.”, where the ring segments would correspond to each sensor in a monostatic sensor configuration (paragraph 30)), and
- determine the most likely target position of the potential target from the derived range information (Paragraph 0029, “The detected peaks are then adjusted at stage 340 to account for the antenna height, and the detection clusters are then sequentially associated across pulses at stage 350 using a constant range-rate motion model and a sequence time-delay tracker.”) of the selected ring segments (Paragraph 0030, “These TDOA crossing points are clustered at step 385 to identify regions of high density which represent likely target locations.”).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Paradie with Brundick to incorporate the features of: determine a region of the scene having one of the highest densities of intersection points, select a ring segment per sensor that goes through the selected region, and determine the most likely target position of the potential target from the derived range information of the selected ring segments.  Both Paradie and Brundick are considered analogous arts as they both disclose radar technology for target localization. Both arts generate possible target locations using circle intersections where the circles represent range from a sensor. Paradie specifically discloses the method of trilateration to determine the likelihood of the location of an object when it discloses in Col. 5, lines 27-33, “Accordingly, while the first step of trilateration can generate a map such as the map illustrated in FIGS. 3 and 4, further mathematical manipulation of that data is necessary to make reasonable assumptions about which combinations of range circles of different sensors correspond to actual objects and what is the actual location of that object.”. However, Paradie fails to disclose: determine a region of the scene having one of the highest densities of intersection points, select a ring segment per sensor that goes through the selected region, and determine the most likely target position of the potential target from the derived range information of the selected ring segments. Brundick discloses these features as shown in the citations above. The incorporation of such features as disclosed by Brundick into the features of Paradie would have been obvious as such features would lead to the removal of circles from the solutions that are associated with noise and would allow for a better detection of the targets. 

Regarding claim 2, Paradie further discloses  
Device as claimed in claim 1, wherein the circuitry is further configured to iteratively determine the most likely target position from different combinations of ring segments (Col. 6, lines 32-34, “The specific location that is determined for each potential object is a nonlinear problem that can be solved using an iterative least-squares method, such as the Levenberg-Marquardt method.,”), wherein a combination includes one ring segment per sensor that goes through the selected region and each combination comprises one or more ring segments different from one or more ring segments of other combinations (Col. 7, lines 55-64, “For instance, let us consider an ideal example in which there are three sensors, each accurately detecting only the same five actual objects in the field of view. Let us further assume that all five objects are located such that every combination of ranges from any two sensors intersects. Accordingly, there will be 5.times.5.times.5=125 potential objects on the ordered list generated in steps 501 and 503. Ideally, the elimination phase 505 will reduce that list of 125 potential objects down to five actual objects. That is a reduction of 96%.”).

Regarding claim 3, Paradie further discloses  
Device as claimed in claim 2, wherein the circuitry is further configured to determine the most likely target position from different combinations of ring segments by finding the position with the least squared radial distance that minimize a minimization function (Col. 6, lines 32-34, “The specific location that is determined for each potential object is a nonlinear problem that can be solved using an iterative least-squares method, such as the Levenberg-Marquardt method.,”, where the “Levenberg-Marquardt method” minimizes a minimization function).

Regarding claim 4, Paradie further discloses  
Device as claimed in claim 3, wherein the circuitry is further configured to use as minimization function a sum of the squared radial distances between an estimated target position and the respective range rings of the respective combination (Col. 6 lines 65-Col. 7 line 10, “The cumulative error is representative of the difference between the range measurements upon which the particular potential object is based and the assigned location of that potential object as determined in the first step 501. More specifically, one simple, yet effective algorithm for generating a cumulative error is a sum of the squares of the errors (or SSE) algorithm. In this technique, the difference between each range measurement upon which a potential object is based and the assumed range of that potential object from the corresponding sensor (which is easily determined from the assigned location of the potential object in step 501) is determined. Each is then squared. Finally they are summed together.”).

Regarding claim 5, Paradie further discloses  
Device as claimed in claim 1, wherein the circuitry is further configured to determine the velocity of the potential target (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”).
Regarding claim 6, Paradie further discloses  
Device as claimed in claim 1, wherein the circuitry is further configured to determine the direction of movement of the potential target (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”).

Regarding claim 7, Paradie further discloses  
Device as claimed in claim 1, wherein the circuitry is further configured to determine the velocity and/or direction of movement of the potential target by use of the angle between the positions of the sensors (Col. 1, lines 59-64, “In actuality, virtually all radar systems give some bearing information because the transmitters rarely generate totally spherical wave fronts with a full 360.degree. azimuth. For instance, even a radar with an azimuth as wide as 180.degree. eliminates half of the bearing spectrum (assuming one knows the direction in which the sensor is facing).”) and the most likely target position and/or by use of relative velocities measured by the sensors (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”, where “correlated with one another” is tantamount to using relative velocities).

Regarding claim 8, Paradie further discloses  
Device as claimed in claim 1, wherein the circuitry is further configured to determine the velocity and/or direction of movement (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”, where “correlated with one another” is tantamount to using relative velocities) of the potential target by minimization of a sum of the squared errors of the relative velocities (Col. 7, lines 2-10, “More specifically, one simple, yet effective algorithm for generating a cumulative error is a sum of the squares of the errors (or SSE) algorithm. In this technique, the difference between each range measurement upon which a potential object is based and the assumed range of that potential object from the corresponding sensor (which is easily determined from the assigned location of the potential object in step 501) is determined. Each is then squared. Finally they are summed together.”, where the same process is performed with the velocity as disclosed in Col. 3 lines 57-67).


Regarding claim 9, Paradie further discloses  
Device as claimed in claim 1, wherein the circuitry is further configured to use relative velocities measured by the sensors for improving the determination of the most likely target position (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”, where “correlated with one another” is tantamount to using relative velocities).

Regarding claim 10, Paradie further discloses  
Radar system comprising
- two or more radar sensors arranged at different locations and having overlapping fields of view from a scene (Col. 4, line 59 - Col. 5 line 2, “FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively. The center of each range semicircle is the position of the sensor that generated the observation. In this simple example with one object in the field of view, and assuming no errors and further assuming that the object has one reflection point, all four range semicircles intersect at a single point 321.”), said radar sensor being configured to simultaneously acquire radar signal measurements from the scene including one or more targets (Col. 4, lines 59-64, FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively.”), and 
- a device as claimed in claim 1 for localization of a target in the scene based on the acquired radar signal measurements (Col. 4, line 59 - Col. 5 line 2, “FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively.”).

Regarding claim 11, the same cited section and rationale as corresponding system claim 1 is applied. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU (EP 3032276 A1) is considered close pertinent art to the claimed invention as it discloses a radar vehicle tracking system using the intersection of circles representing distances from the sensors to locate objects around a vehicle.   
Regarding claim 1, LIU discloses [Note: What LIU fails to disclose is strike-through]
Device (FIG. 1, element 100; where system 100 includes a radar transceiver) for localization of a target in a scene (FIG. 3, first vehicle 304-1 and the second vehicle 304-2. ) configured to:
- obtain radar signal measurements simultaneously acquired by two or more radar sensors arranged at different locations, said two or more radar sensors having overlapping fields of view (Paragraph 0030, “Using two or more of the transceivers 302, embodiments of the present disclosure can reduce the possible locations of the vehicles 304. For instance, when using multiple transceivers, the target object (e.g., either of the vehicles 304) should be located where two or more of the distances 303 (e.g., the circles) intersect. For instance, the first vehicle 304-1 is located at an intersection between the first distance 303-1 and the fourth distance 303-4; and the second vehicle is located at an intersection between the second distance 303-2 and the third distance 303-3.”), 
- derive range information of one or more potential targets (FIG. 3, first vehicle 304-1 and the second vehicle 304-2.; Paragraph 0030, “Using two or more of the transceivers 302, embodiments of the present disclosure can reduce the possible locations of the vehicles 304. For instance, when using multiple transceivers, the target object (e.g., either of the vehicles 304) should be located where two or more of the distances 303 (e.g., the circles) intersect.” )  from samples of radar signal measurements of said two or more radar sensors acquired at the same time or during the same time interval (Paragraph 0022, “The transceiver 102 can determine a distance between the transceiver 102 and the vehicle 104. For instance, if the wave 106 is sent at time t.sub.1 and the reflected wave 108 is received at t.sub.2, the computing device 101 can determine the time delay t = t.sub.2 - t.sub.1.”), the range information of a single sample representing a ring segment of potential positions of a potential target at a particular range from the respective radar sensor in its field of view (Paragraph 0030, “Using two or more of the transceivers 302, embodiments of the present disclosure can reduce the possible locations of the vehicles 304. For instance, when using multiple transceivers, the target object (e.g., either of the vehicles 304) should be located where two or more of the distances 303 (e.g., the circles) intersect.), 
- determine intersection points of ring segments of the derived range information (FIG. 3, depicts the intersection points derived from the range information), 


- determine the most likely target position of the potential target (Paragraph 0030, “Using two or more of the transceivers 302, embodiments of the present disclosure can reduce the possible locations of the vehicles 304. For instance, when using multiple transceivers, the target object (e.g., either of the vehicles 304) should be located where two or more of the distances 303 (e.g., the circles) intersect.) 

Perl (US 20070222664 A1) is considered close pertinent art to the claimed invention as it discloses systems and methods for radar target identification using the intersection of ranging rings from a sensor. 
Regarding claim 1, Perl discloses [Note: What Perl fails to disclose is strike-through]
Device for localization of a target in a scene (Paragraph 0049, “FIG. 4 shows a method of locating a target using two transceivers. Here, the range to the target from each of the transceivers is calculated by multiplying the round trip delay value for a transceiver by the speed of light and dividing by 2. As shown in FIG. 4, the ranges to the target from the first transceiver 1 and the second transceiver 2 are marked as r1 and r2, respectively. The target location is calculated by solving the equation for two intersecting circles.”) configured to:
- obtain radar signal measurements simultaneously acquired by two or more radar sensors arranged at different locations, said two or more radar sensors having overlapping fields of view (FIG. 4 depicts the obtaining of radar measurements by two transceivers, transceiver 1 and transceiver 2, at different locations with overlapping fields of view), 
- derive range information of one or more potential targets from samples of radar signal measurements of said two or more radar sensors (Paragraph 0049, “FIG. 4 shows a method of locating a target using two transceivers. Here, the range to the target from each of the transceivers is calculated by multiplying the round trip delay value for a transceiver by the speed of light and dividing by 2. As shown in FIG. 4, the ranges to the target from the first transceiver 1 and the second transceiver 2 are marked as r1 and r2, respectively.”)  acquired at the same time or during the same time interval (Paragraph 0034, “The central processor 10 calculates a round trip delay (RTD) value from the time of transmission of the signal from the beacon sensor 5 and the time of receipt of the reply signals from the targets. The time of transmission of the interrogation signal from the beacon sensor 5 and the time of receipt of the reply signal are known, measured values. The time delay associated with processing the interrogation signal from the beacon sensor 5 within the aircraft system is a known constant. An RTD time value is calculated for each interrogation/reply signal sequence for each target.”), the range information of a single sample representing a ring segment of potential positions of a potential target at a particular range from the respective radar sensor in its field of view (Figs. 2-4; Paragraph 0035, “Specifically, the range window, dr, is ring shaped and is centered around a radius equal to the calculated range (rb). The range window, dr, extends through 360 degrees in azimuth,”), 
- determine intersection points of ring segments of the derived range information (Paragraph 0049, “The target location is calculated by solving the equation for two intersecting circles.”), 
- determine a region of the scene having one of the highest densities of intersection points (Paragraph 0031, “The beacon target processor 8 clusters the received target replies using unique code information and other attributes available in the replies.”), 

- determine the most likely target position of the potential target (Paragraph 0049, “The target location is calculated by solving the equation for two intersecting circles.”) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                                                         /VLADIMIR MAGLOIRE/                                 Supervisory Patent Examiner, Art Unit 3648